

115 HR 1956 IH: Increasing Access to Quality Cardiac Rehabilitation Care Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1956IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Ms. Blunt Rochester (for herself, Mr. Smith of Nebraska, Mr. Kilmer, Mr. Fitzpatrick, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act and the Bipartisan Budget Act of 2018 to expand and expedite access to cardiac rehabilitation programs and pulmonary rehabilitation programs under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Increasing Access to Quality Cardiac Rehabilitation Care Act of 2021.2.Expanding access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare program(a)Cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended—(1)in paragraph (2)—(A)in subparagraph (A)(i), by striking a physician’s office and inserting the office of a physician (as defined in subsection (r)(1)) or the office of a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and(B)in subparagraph (C), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5));(2)in paragraph (3)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and(3)in paragraph (5), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)).(b)Pulmonary rehabilitation programsSection 1861(fff) of the Social Security Act (42 U.S.C. 1395x(fff)) is amended—(1)in paragraph (2)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and(2)in paragraph (3), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)).(c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2022.3.Expediting access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare programSection 51008(c) of the Bipartisan Budget Act of 2018 (Public Law 115–123; 42 U.S.C. 1395x note) is amended by striking January 1, 2024 and inserting January 1, 2022.